Citation Nr: 1801465	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  10-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to June 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the VA RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2017, the Board remanded the Veteran's claim in order to obtain an additional medical opinion addressing whether the Veteran's hypertension was caused or worsened by his service-connected posttraumatic stress disorder (PTSD).  The Board, noting the inadequacy of an existing examination report from January 2016, remanded the Veteran's claim in order to obtain an additional etiological opinion from a different examiner.  

Contrary to this instruction, in October 2017, the same examiner who rendered the January 2016 opinion again offered an opinion regarding the etiology of the Veteran's hypertension.  The examiner concluded, without providing a clear rationale, that an etiological opinion could not be provided without speculation.  This opinion does not comply with the Board's August 2017 directives, and the Board must again remand the Veteran's claim in order to obtain an adequate medical opinion from a different examiner.  Furthermore, the Board notes that in November 2017, the Veteran's representative submitted medical treatise evidence supporting a connection between PTSD and cardiovascular disease.  The requested etiological opinion should consider such evidence when arriving at its conclusion.  


Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claims file to an examiner other than the one who rendered the January 2016 and October 2017 opinions.  Access to the electronic claims file must be made available to the examiner.  To the extent that the examiner determines that an additional examination of the Veteran is required in order to render the requested opinions, such an examination should be conducted.  

The examiner should address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by (that is, permanently increased in severity beyond the natural progress of the disorder) his service-connected PTSD.  The examiner's opinion should not rely on a broad rationale generally stating that PTSD is not typically associated with other medical issues, but it should instead consider the Veteran's specific medical history in this case.  The examiner should additionally discuss the treatise evidence that has been submitted on behalf of the Veteran's claim, for example in November 2017.  

2.  Then, readjudicate the issue of entitlement to service connection for hypertension.  If the benefit sought is not granted to the Veteran's satisfaction, furnish the Veteran and his representative a Supplemental Statement of the Case and afford the Veteran with an opportunity to respond.  Thereafter, if in order, return the case to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




